OPINION
MORRISON, Judge.
The offense is assault to murder with malice; the punishment, seven (7) years.
Appellant was tried and convicted of attacking his wife with a knife.
Appellant’s sole ground of error relates to the admission of a hearsay statement of a neighbor that one of appellant’s children told her that on the day of the assault her father was sharpening a knife “so it would be ready when her mama came home”.
No objection was interposed during the direct examination of the witness. During cross-examination an objection was made to testimony, but no ruling was secured on such objection.1 The objection was not timely. Nothing is presented for review. Bitela v. State, Tex.Cr.App., 463 S.W.2d 738; Lucas v. State, Tex.Cr.App., 444 S.W.2d 638.
We further conclude that the statement was not so highly prejudicial and inflammatory, in view of the other testimony, as to require reversal.
Finding no reversible error, the judgment is affirmed.

. Seemingly in answer to appellant’s request to instruct the jury to disregard the testimony, the court observed, “Sometimes I think all it does is call their attention to it” and counsel replied “You may be right.”